DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.

 Allowable Subject Matter
Claims 1-3, 5-12, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “in response to the state update command, sending by the load balancer, a first command to perform a state update in a first server of a plurality of time synchronized servers wherein the load balancer is distinct from the plurality of servers; receiving, by the load balancer, at a first time, confirmation from the first server that the state update was successful, wherein the state update at the first server is performed without a change in a current effective state within the first server such that operation of the first server does not take into account the state update; in response to receiving the confirmation, sending, by the load balancer, a respective second command to each of the plurality of servers to perform the state update and a scheduled update time associated with the state update, wherein the scheduled update time is after the first time; and queueing, by the load balancer, incoming requests for access to the plurality of servers; after sending the respective commands, receiving, by the load balancer, a respective state update message from a subset of the plurality of servers that the state update was successful wherein successful state update at each server of the subset is a change in state of the server from a previous effective state to a state indicated in the state update command and wherein the change in state of the server is at the scheduled update time; and in response to receiving the state update message, transmitting by the load balancer, the queued incoming requests to the subset of the plurality of servers” as recited in independent claims 1, 8 and 15.
 Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 8 and 15 are allowed. 

Dependent claims 2-3, 5-7, 9-12, 14, 16-20 are allowed at least by virtue of their dependency from claims 1, 8 and 15, respectively.
	





Conclusion
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
July 6, 2022